Citation Nr: 1433721	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  10-22 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Service connection for a skin disorder, to include: tinea corporis, dermatitis, and folliculitis. 

2. Service connection for a bilateral ear disorder, to include: bilateral hearing loss, recurrent ear infections, and a ruptured right ear drum.

3. Service connection for lumbar degenerative disc disease.

4. Service connection for cervical spondylosis and degenerative disc disease.

5. Service connection for a right shoulder condition.

6. Service connection for a bilateral foot condition.

7. Service connection for an acquired psychiatric disorder, to include: schizophrenia. 

8. Entitlement to compensation under 38 U.S.C. 1151 for a right hand pinky finger condition.    
 

ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service for the period of January 1996 to April 1996, October 2001 to October 2002, and January 2003 to March 2003. 

The matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi in April 2009.  

On his May 2010 Substantive Appeal (Form VA-9), the Veteran requested a hearing before a Member of the Board in connection with his claim.  The Veteran reiterated this request in September 2011, when he requested a BVA hearing in Washington, D.C.  In May 2014, the Veteran was notified that his hearing was scheduled for July 2, 2014.  The record reflects that the Veteran failed to report to the July 2014 hearing.  There are no other hearing requests of record, so the Board deems his request for a hearing withdrawn.  See 38 C.F.R. § 20.704(d) (2013).

The Board notes that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Thus, the Board has characterized the issues of entitlement to service connection for tinea corporis and entitlement to service connection for bilateral hearing loss to the broader issues of entitlement to service connection for a skin disorder, to include: tinea corpus, dermatitis, and folliculitis, and entitlement to service connection for a bilateral ear disorder, to include: bilateral hearing loss, recurrent ear infections, and a ruptured right ear drum, as is reflected on the cover page.  

The issue of entitlement to service connection tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The record reflects that the Veteran had three periods of active service.  The first period occurred from January 1996 to April 1996.  The second period occurred from October 2001 to October 2002.  The third period occurred from and January 2003 to March 2003.  The Veteran has reported that he was assigned to the 647th Transportation Reserve Unit in Laurel, Mississippi from October 1995 through September 2001.  Prior to his assignment with the 647th, the Veteran's DD-214 indicates that the Veteran was assigned to the B Company of the 58th Transportation Battalion at Ft. Leonard Wood in Missouri.  In October 2001, the Veteran was placed on active duty with the 647th Transportation Unit, which was relocated to Ft. Rucker in Danville, Alabama.  

Upon review of the file, it appears that the Veteran's service treatment records (STR) are not complete.  The Veteran's STR do not contain records from January 12, 1996 to April 26, 1996.  While the RO received a response from the Adjutant General of Mississippi indicating no service treatment records were found, a subsequent handwritten notation on the request indicated that the Veteran served in the Reserves and the request to the Adjutant General was improper.  A request dated in September 2012 was sent to Health Service in Jackson, Mississippi, however, no response or follow up request is of record.  VA will make as many requests as are necessary to obtain relevant records, including service medical records, from a Federal department or agency.  38 C.F.R. § 3.159(c)(2).  VA will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile.  Id.  After continued efforts to obtain federal records, if VA concludes it is reasonably certain they do not exist, VA is to notify the claimant of this fact.  38 C.F.R. § 3.159(e).  Accordingly, further efforts to obtain the complete service treatment records should be undertaken.

Further, the Veteran indicates that additional records from the Lyster Army Health Clinic should be available from the period of 2000 to 2002 that are not currently associated with the claims file.  Attempts to obtain these records must be made.    

Additionally, once the appropriate records have been obtained the Veteran must be afforded VA examinations for the following conditions: a skin disorder, a bilateral ear disorder, lumbar degenerative disc disease, and cervical spondylosis and degenerative disc disease, a right shoulder condition, and a condition of his bilateral feet.  While the Board recognizes that the Veteran was previously afforded VA examinations with respect to some of these conditions, the Board notes that these examinations either relied on inadequate rationale or did not address all of the Veteran's contentions.  Specifically, during the March 2009 VA skin examination, the examiner opined that he could not find evidence of any evidence of tinea corporis during the VA examination and stated that he could not opine if the Veteran's skin condition was related to the skin condition identified during active duty without resorting to mere speculation.  The Board notes that since active duty the Veteran has been diagnosed with both dermatitis and folliculitis by VA medical centers.  An opinion regarding whether these conditions are manifestations of or are causally related to his skin rash (diagnosed as tinea corporis during active duty) must be obtained.  

Further, while the Veteran received a VA audiological examination in March 2009, which showed no hearing loss according to VA standards, the Veteran demonstrated significantly greater hearing impairments at separation than what was found during the March 2009 examination.  Since this examination, the Veteran has continued to complain of hearing loss in his day to day life and indicated that his recurrent ear infections and his ruptured ear drum in July 2008 may have been related to his active service.  The Board requests an opinion regarding if the Veteran recurrent ear infections and his ruptured ear drum in July 2008 were related to his active service and an opinion if the Veteran has a current hearing loss disability related to service.

The Veteran also received a March 2009 VA examination of the spine during which the Veteran was diagnosed with degenerative changes of the cervical and lumbar spine by the VA examiner.  The examiner opined that "it was not as likely as not" that the Veteran's degenerative spine conditions were due to his backache documented during service and upon separation from service because it would require "resorting to mere speculation in the absence of documentation and evidence of record to the contrary."  The examiner did not consider the Veteran's statements that his back pain had been recurrent since active service and indicated that lack of treatment in the five years since service was the reason he could not draw a conclusion as to whether the Veteran's condition was related to service. See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of Veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible).  

The Veteran has also made repeated complaints of pain of his bilateral feet and his right shoulder while seeking treatment at the Jackson VAMC.  During his September 2010 DRO hearing, the Veteran stated that he has had recurrent problems with his bilateral feet since performing physical training in service.  He stated that his feet will swell on a daily basis and that he cannot stand on them for extended periods of time.  The Veteran also indicated during his hearing that his right shoulder problems began during the same incident that caused his back and neck issues.  Review of the Veteran's STR indicate that the Veteran reported a history of shoulder strains in service.  The Board finds that the Veteran should be provided VA examinations to provide opinions on if the Veteran has a current disability of his bilateral feet or his right shoulder, and if so, if these conditions are related to any of his periods of active service.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

Finally, as indicated above, the Veteran has claimed entitlement to service connection for an acquired psychiatric disorder, to include: schizophrenia and entitlement to compensation under 38 U.S.C. 1151 for a right hand pinky finger condition.  The Veteran expressed disagreement with the determination of the RO in May 2013 in statements provided in June 2013 and January 2014, which the Board construes as a valid and timely notice of disagreement (NOD). See 38 C.F.R. §§ 20.201, 20.302 (2013).  As such, the Board is required to remand the case for issuance of the statement of the case. Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should undertake appropriate development to obtain copies of all outstanding service treatment records for all of the Veteran's periods of active service.  

If satisfied that all reasonable efforts to locate these records have been exhausted, and the RO/AMC determines the records are unavailable, the RO/AMC must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; and (c) describe any further action to be taken by the RO/AMC with respect to the claims. The Veteran should further be informed of alternative sources for obtaining sufficient evidence to validate his claims (e.g., buddy statements, unit history searches, etc.). In addition, if the RO/AMC determines that a continued search for the Veteran's service treatment records would be futile, the Veteran should be provided an explanation of how the service treatment records are maintained, why the search that was undertaken constitutes a reasonably exhaustive search, and why further efforts (e.g., inquiries directed to the named facilities, if they are still operational) are not justified. The Veteran must then be given an opportunity to respond.

2. The AOJ should also request treatment records from the Birmingham VAMC, which the Veteran indicates he has been treating with in March 2013.  The AOJ should then obtain and associate with the claims file any records identified by the Veteran that are not already associated with the claims file.

If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran. 

3. After any identified records have been obtained, schedule the Veteran for VA examinations for the purposes of determining the existence and etiology of:

a. Any current skin disorder, to include: tinea corporis, dermatitis, and folliculitis.  The examiner must review the claim file and should note that review in the report.

The examiner should opine if any current skin condition of the Veteran is at least as likely as not (50 percent or greater probability) is related to the Veteran's active service, including the skin rash diagnosed as tinea corporis.  

b. Any current disorder of the ear, to include: recurrent ear infections, a ruptured right ear drum, and bilateral hearing loss.  The examiner must review the claim file and should note that review in the report.

The examiner should opine if any current disorder of the ear of the Veteran is at least as likely as not (50 percent or greater probability) is related to the Veteran's active service.

c. Any current disorder of the spine, to include: degenerative changes of the cervical and lumbar spine.  The examiner must review the claim file and should note that review in the report.

The examiner should opine if any current spinal condition of the Veteran is at least as likely as not (50 percent or greater probability) is related to the Veteran's active service, including the Veteran's back pain noted in his STR in February 2003, at separation from service in March 2003, and any other back pain that may be found in the Veteran's STRs.

d. Any current disorder of his right shoulder.  The examiner must review the claim file and should note that review in the report.

The examiner should opine if any current disorder of his right shoulder is at least as likely as not (50 percent or greater probability) is related to the Veteran's active service, particularly any falls or shoulder strains that appear in his STR or as described by the Veteran.

e.  Any current disorder of his bilateral feet.  The examiner must review the claim file and should note that review in the report.

The examiner should opine if any current disorder of his bilateral feet is at least as likely as not (50 percent or greater probability) is related to the Veteran's active service, particularly marching and physical activity typically performed in military training activities and as described by the Veteran. 
		
Any examiner is advised that the Veteran is competent to report in-service injuries, his symptoms and history.  Such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.

A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed.  If the examiner is unable to provide a requested opinion, a supporting rationale must be given concerning why the opinion cannot be provided.
	
4. Finally, after completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  

Regarding the Veteran's claims for service connection for an acquired psychiatric disorder and entitlement to compensation under 38 U.S.C. 1151, if these claims are denied the Veteran should be sent a Statement of the Case (SOC) addressing these issues.  The Veteran should be advised of the time limit in which to file a Substantive Appeal.  Then, if the appeal is timely perfected, should the issue be returned to the Board for further appellate consideration, if otherwise in order.

Regarding the remainder of the Veteran's claims, if these claims remain denied, the Veteran should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response before returning the claims to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


